— In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Westchester County (Tillman, J.), dated December 4, 1982, which denied her motion for a new trial. Matter remitted to the Supreme Court, Westchester County, to hear and report in accordance herewith: The hearing shall be conducted before a Justice other than the Justice who presided at the trial of this matter. In the interim, the appeal shall be held in abeyance. The report shall be filed with all convenient speed. In light of the conflicting allegations in the record concerning whether the Justice who presided at the trial addressed personal comments concerning the trial to the jury before or after they *852completed their deliberations, a hearing is required to resolve the issue. Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.